Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
The Applicants’ Amendment to the Claims filed on 03/14/2022 and entered with the submission filed on 03/21/2022 is entered.
Terminal Disclaimer
The terminal disclaimer filed on 07/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,160,299 has been reviewed and is ACCEPTED.  The terminal disclaimer has been recorded.
Claim status
Claims 1-48, 51, 54, 60-61, 66-70, and 74-77 are cancelled.
Claims 49-50, 52-53, 55-59, 62-65, 71-73, and 78-79 are pending and under examination.

Priority
This US 15/522,986 is a 371 of PCT/US15/60147 filed on 11/11/2015
and claims US priority benefit of US Provisional 62/078,385 fled on 11/11/2014.
Information Disclosure Statement
	The IDS filed on 04/28/2022 has been considered by the examiner.
Response to Amendment
Any/all objections and rejections made in the previous office action are withdrawn in view of the Applicant's Amendment to the Claims filed on 03/14/2022 in combination with the Examiner’s Amendment below and in view of the acceptance of the Terminal Disclaimer filed on 07/11/2022.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Edmund Koundakjian on July 11, 2022.  

The application has been amended as follows: 

Amend claim 49 as follows: 
A method for producing a consumable food composition, the method comprising:
 recombinantly expressing a first avian egg white protein in a first host cell,
thereby secreting the first avian egg white protein from the first host cell, and 
combining the first avian egg white protein with a first consumable ingredient to produce the consumable food composition; 
wherein the first avian egg white protein is selected from the group consisting of
ovomucoid comprising the sequence of SEQ ID NO: 3 or SEQ ID NO: 4, 


Amend claim 58 as follows: 
A processed consumable product comprising a first recombinant avian egg white protein secreted from a host cell and a first consumable ingredient, 
wherein the first recombinant avian egg white protein is selected from the group consisting of ovomucoid comprising a sequence identical to SEQ ID NO: 3 or SEQ ID NO: 4, 
 wherein the processed consumable product is selected from the group consisting of a food product, beverage product, dietary supplement, and food additive, or any combination thereof.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applicant has filed a Terminal Disclaimer over 11,160,299 which overcomes a NSDP rejection over claims of this patent.
The presently amended claims including the Applicants’ Amendment to the Claims filed on 03/14/2022 and the Examiner’s Amendment herein are not taught or fairly suggested by the prior art.  Although the sequence of SEQ ID NO: 5 (G2 globulin) was disclosed in the prior art of Whenham et al in "Comparative biology and expression of TENP, an egg protein related to the bacterial permeability-increasing family of proteins.";   Gene, January, 2014; 538:99-108.  Whenham et al does not teach or suggest expressing this protein for a food/beverage/dietary supplement/food additive/ composition.  Further, the prior art does not fairly suggest combining this sequence from the Whenham et al reference to arrive at the presently claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 49-50, 52-53, 55-59, 62-65, 71-73, and 78-79 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658